DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
In view of the amendments and applicant's remarks filed on 08/26/2021 pages 7-9 have been considered and are persuasive thereby claim objections and claim rejection under 112(b) are hereby withdrawn.

Response to Arguments
Applicant's amendment to independent claim 1 filed 08/26/2021 has been fully considered but they are not persuasive. 
	It is respectfully pointed out that the applied prior art of record meet all of applicant’s limitations per rejections below. Most responses to arguments are addressed in rejections below.  
	Examiner respectfully disagree with the argument that applied prior art by Paulson fails to teach the limitation “a coating including NbTiOx”. 
	It is respectfully pointed out that the Paulson reference teaches “metals for such an oxide, nitride, carbide or boride layer include boron, aluminum, silicon, titanium, vanadium, chromium, yttrium, zirconium, niobium, molybdenum, tin, hafnium, tantalum and tungsten”, paragraph [0045], such that a mixed metal (conductive) oxide of niobium and titanium being formed.
	Therefore, one of ordinary skill in the art would recognize that the teachings of Paulson substantially satisfy the limitations of claim 1.	One of ordinary skill artisan would be motivated to combine the compounds cited in paragraph [0045] of Paulson to form a layer/coating that would produce an expected result of anti-reflection without undue experimentations. Thus, in view of the above reasons, Examiner maintains rejections.
While the amendments as presented do not present allowable subject matter, in the interest of compact prosecution, examiner feels that a further interview may help to expedite prosecution of the application. Examiner is available for an interview at Applicant's convenience at the number below should Applicant wish to discuss the case further. Examiner has made several attempt to contact applicant’s representative Ms. Bunner @ 703-652-3818, however unable to reach her.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a second side that that does not face the environment” should read “a second side that does not face the environment”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 7-8, 16-17 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paulson (US PUB 2014/0090864).

    PNG
    media_image1.png
    318
    668
    media_image1.png
    Greyscale


Regarding claim 1, Paulson teaches an optical device (a scratch-resistant glass substrate 100/a cover plate 510, FIGS. 1 & 4), comprising: a substrate (120) having a first side positioned toward an environment and a second side positioned toward another device (a mobile telephone 500, FIG. 4) (see Abstract, para. [0015], [0018] and [0067] to [0069]; an antireflective coating (110) including NbTiOx applied to the first side of the substrate (i.e., a layer 110 (anti-reflective) include titanium-niobium oxide, para. [0019], [0045], [0046], [0061] and as shown in FIG. 1), an electrical conducting coating (a metal oxide layer) applied to the second side of the substrate; and a glare reducing coating (an anti-glare layer) applied to the electrical conducting coating (para. [0045] & [0061]); wherein the optical device has a first side exposed to an the environment and a second side that does not face the environment (i.e., second side of the substrate (a cover plate 510) the mobile device 500 as shown in FIG. 1 above, see para. [0069] and FIG. 5).

Regarding claim 2, Paulson teaches the substrate includes plastics, synthetic sapphire, glass and synthetic diamond (para. [0025]).
  
Regarding claim 3, Paulson teaches the optical device includes two or more substrates (i.e., one or more glass substrates 212, para. [0040], [0079], FIG. 2).
  
Regarding claim 4, Paulson teaches the two or more substrates are laminates (i.e., a scratch-resistant glass substrate may possess an array of properties, which may include low weight, high impact resistance (e.g., laminate), para. [0045]).

Regarding claim 7, Paulson teaches a protectant coating (i.e., an optically-transparent hard coat, para. [0019]).
Regarding claim 8, Paulson teaches the protectant coating is applied to the antireflective coating (i.e., the layer (antireflective coating) may comprise an optically-transparent hard coat, para. [0019]).

Regarding claim 16, Paulson teaches a bandpass filter (i.e., selectively removed, or selected to allow signals to pass (bandpass filter) through the glass plate 654to the sensor, para. [0078], FIG. 5).

Regarding claim 17, Paulson teaches the bandpass filter is applied to the glare reducing coating (i.e., bandpass filter as applied to claim 16 may be applied to the anti-glare layer as set forth in claim 1 above, para. [0061] and [0078]).

Regarding claim 21, Paulson teaches a second anti-reflective coating is applied to the glare reducing coating (i.e., one or more intervening layers (second layer) between the layer and the glass substrate may include an anti-reflective layer, para.  [0061]).

Regarding claim 22, Paulson teaches the anti-reflective coating is a stack including a first plurality of dielectric layers having a first refractive index interleaved with at least a second plurality of dielectric layers having a second refractive index (i.e., one or more intervening layers of titanium-niobium oxide and silicon oxide with varying  refractive index as anti-reflective layer stack, para. [0045], [0045], [0061] and [0062]).

Regarding claim 23, Paulson teaches the anti-reflective coating is a dielectric stack of a first layer of NbTiOx, a first layer of SiO2, a second layer of NbTiOx, and a second layer of SiO2 (i.e., one or more intervening layers of titanium-niobium oxide and silicon oxide as anti-reflective layer stack, para.  [0045] and [0061]).
Regarding claim 24, Paulson teaches the protectant coating is a fluorinated alkyl ether polymer having a functionalized silane (i.e., the layer may comprise an optically-transparent hard coat ( protectant coating) that imparts scratch-resistance to the glass substrate, para. [0019]).

Regarding claim 25, Paulson teaches the electrical conducting coating includes indium tin oxide, nano-based transparent composites, or optically transparent conductors (i.e., the layer may comprise a stoichiometric composition (e.g., Al.sub.2O.sub.3), para. [0045] and [0046]).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Paulson in view of Shuto et al. (US PUB 2019/0127845; herein after “Shuto”).	
				
Regarding claim 26, Paulson fails to teach the electrical conducting coating is transparent at a wavelength of light between 850 nm to 2000 nm.
However, in a related field of endeavor Shuto teaches a multilayered optical thin-film on a film substrate. For example, in an electromagnetic wave shielding film or a solar radiation adjustment film, a metal thin-film that reflects an electromagnetic wave, an infrared ray or the like and a metal oxide thin-film are stacked (para. [0039]).
(para. [0039]).

Regarding claim 27, Paulson fails to teach the glare reducing coating is a multilayer circular polarizer including a linear polarizer combined with a quarter wave optical retarder.
However, in a related field of endeavor Shuto teaches as the film substrate 20, a transparent film, a polarizing plate or the like (e.g., optical retarder) is used… On a surface of the film substrate 20, on which the anti-reflection layer 50 is formed, a hard coating layer, an anti-glare layer or the like may be provided (para. [0035]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Paulson such that an anti-glare layer or the like may be provided where a substrate, a transparent film, a polarizing plate or the like (e.g., optical retarder) is used as taught by Shuto, so that a high-quality anti-reflection film excellent in uniformity of the reflectance and uniformity of the hue of the reflected light is obtained (para. [0129]).
	

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is 571-272-5247.  The examiner can normally be reached on Monday-Friday, 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
November 16, 2021